DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsson (WO 2008/076009).
Carlsson discloses a tool carrier, comprising: a harness system (10) having at least one shoulder strap (11), and a waist belt (13); a guard provided with a main board (20) having a front and a back (see annotated Figure 4 below), a sliding structure at a top of the main board (22/23) and a suspension structure at a bottom of the main board 
Below are annotated portions of Figure 4 and Figure 2 of Carlsson (WO 2008/076009) in order to aid understanding of the interpretation applied which meets the scope of the claims.

    PNG
    media_image1.png
    406
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    567
    media_image2.png
    Greyscale



Carlsson further discloses the sliding structure is disposed at an angle with respect to the main plane of the main board (see Fig. 4); the guard defines an opening on a side surface thereof (24a) and an upper through hole on a top surface thereof (@left arrow 24, see Fig. 2), the bearing belt passes through both the opening and the upper through hole (see Fig. 2); the upper through hole is the sliding hole (); a cushion pad is disposed on an inner side of the guard facing to operator (22); a quick release member is fixed to the guard and makes the suspension structure be able to quickly escape form the guard (unnumbered latch shown in Figs. 3, 4).  
Carlsson further discloses a tool carrier, comprising: a harness system (10) having at least one shoulder strap (11) and a waist belt (13); a guard (20) having a front 
Carlsson further discloses the harness system has two shoulder straps (11s), a chest buckle connecting the two shoulder straps on a front side (11a, 11b) and a backplane connecting the two shoulder straps on a back side (12), the two opposite ends of the bearing belt is connected to the backplane and the chest buckle, respectively (see Fig. 1; all components connected to each other at least indirectly, where direct connection not required by the claims); the guard provided with a main board, a sliding structure is disposed at a top of the main board and defining the sliding hole, the main board is formed with a main plane (see Figs. 2-4); a top of the sliding structure defines the sliding hole and is twisted disposed relative to the main plane to define an acute angle between the top of the sliding structure and the main plane (see Figs. 2-4); the guard defines an opening on a side surface thereof and an upper through hole on a top surface thereof, the bearing belt passes through both the opening and the upper through hole, and the upper through hole is disposed with an acute angle to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (WO 2008/076009). 
Carlsson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular angle as claimed.
However, it is noted that varying the orientation of components of an invention was well within the level of ordinary skill in the art prior to the invention by applicant as a means to change the fit to the user, or change the load bearing direction, etc. It is part of the general knowledge in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the angle as claimed between 0-60 or 25-35 degrees, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (WO 2008/076009) as applied to claim 1 above, and further in view of Latiolais (US 6158636).
Carlsson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the elastic band as claimed.
However, Latiolais teaches a similar device where components are connected together via elastic bands (3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use elastic bands to connect the guard and waist belt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Response to Arguments
8.	Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.

	Further, the two portions of the sliding hole (see Annotated Figure 2 above) can readily be interpreted as the first and second housings as set forth in the rejections above.
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 24, 2022